Citation Nr: 0032816	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  96-13 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
lumbosacral strain, with disc herniation at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his former wife


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1975 to 
February 1995.

This appeal arises from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which granted service connection for the 
veteran's lumbosacral strain with disc herniation, and 
assigned a 20 percent rating.  The veteran appealed the RO's 
initial rating of his condition, and the claim has been 
reviewed by the Board twice previously (in July 1997 and June 
1999), at which times it was remanded to the RO for further 
evidentiary development.


REMAND

The veteran has claimed entitlement to an initial rating in 
excess of 20 percent for his service-connected lumbosacral 
strain, with disc herniation at L5-S1.  Initially, the Board 
notes that on November 9, 2000, the President signed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) (the "Act"), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new law affects claims pending on or filed after the date 
of enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, 114 Stat. 2096, sec. 3(a) (to be 
codified at 38 U.S.C. § 5103-5103A)).  After receiving an 
application for benefits, VA is required to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by VA.  If VA is unable to obtain 
information, it must notify the claimant of which records 
have not been secured, explain the efforts made to obtain 
those records and describe any further action which VA will 
take.  If the records sought are Federal department or agency 
records, VA must continue its efforts unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain them would be futile.  

The Board has carefully examined the veteran's file, and 
concludes that the RO was not in compliance with the Act's 
new notification procedures at the time the veteran's claim 
was filed (nor could it have been aware of those 
requirements).  Specifically, the veteran and his 
representative were not explicitly advised at the time the 
notice of disagreement requesting a higher initial rating was 
received of any additional evidence required for this claim 
to be substantiated, nor did the RO identify which evidence 
would be obtained by VA and which was the claimant's 
responsibility.  The RO's statements and supplemental 
statements of the case later clarified what evidence would be 
required to establish entitlement to a higher rating.  
Additionally, the veteran and his representative responded to 
the RO's communications with additional argument and 
evidence, curing (or rendering harmless) the RO's initial 
omissions with respect to notification of required 
information or evidence.  See Bernard v. Brown, 4 Vet.App. 
384, 393-94 (1993); V.A. O.G.C. Prec. 16-92, para. 16 (57 
Fed. Reg. 49,747 (1992)) ("if the appellant has raised an 
argument or asserted the applicability of a law or [Court] 
analysis, it is unlikely that the appellant could be 
prejudiced if the Board proceeds to decision on the matter 
raised").  

However, the RO did not notify the veteran of its failure to 
obtain his private physician's records, explain the efforts 
made to obtain those records and describe any further action 
which it would or would not take.  See RO letter to veteran 
dated October 10, 1997 (soliciting veteran's assistance in 
obtaining records, but not indicating action required or 
party responsible if materials were not received); 
Supplemental Statement of the Case (SSOC) dated in October 
1998 (noting that private physician's records had not been 
received, but not indicating future action contemplated by VA 
or further action required by veteran).  In view of the 
explicit requirements and legislative history of the Act, the 
Board finds that this deficiency has the clear potential to 
have prejudiced the veteran's claim and requires remand.

Additionally, the Act continues and expands VA duty to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See Act, sec. 
3(a) (to be codified at 38 U.S.C. § 5103A(d)).  As indicated 
in the Introduction, this claim has twice been remanded for 
further development, including VA examinations.  In June 
1999, the Board advised the RO of the U.S. Court of Veterans 
Claims holding that remands confer on claimants a right to 
compliance with the remand instructions, as a matter of law.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The June 
1999 remand required, in pertinent part, that:

1.  [] a specialist in orthopedics who 
has not previously examined [the veteran] 
. . . determine the clinical 
manifestations of the veteran's low back 
disability which are attributable to 
muscle strain/disc herniation and the 
resultant functional loss.  All indicated 
diagnostic studies should be performed. 

[] the orthopedic examination report 
should cover any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the 
orthopedic examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during the flare-ups, and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups. [] (emphasis added).

The order indicated that it was imperative that the examiner 
review the Board's remand, as well as the medical records in 
the veteran's claims file.  It also advised the RO to review 
the examination report for completeness, and to take 
"corrective action" if all questions posed to the examiner 
were not answered in full.

The Board has reviewed that Spine (orthopedic) examination 
conducted in October 1999 at the VA Medical Center (VAMC) in 
Topeka, Kansas.  There is no indication that the examiner 
read the Board's remand, as required (and as requested by the 
RO in its September 1999 examination request).  More 
importantly, there is no discussion in the examination report 
of any potential additional limits on functional ability (or 
the absence of such limits) caused by pain, including any 
weakened movement, excess fatigability, incoordination, 
painful motion, or pain with use.   and provide an opinion as 
to how these factors result in any limitation of motion.  The 
veteran appears to have reported two distinct types of 
"flare-ups" to the examiner, one primarily related to pain 
and the other to numbness radiating into mostly the left but 
also the right lower extremity ("extend[ing] to his 
ankles").  However, the examiner failed to offer an opinion 
as to whether there would be additional limits on functional 
ability during these flare-ups (notwithstanding the veteran's 
reports that they occurred about 10 times monthly and caused 
him to miss about one day of work each month).

In view of the change in law, and in light of the RO's 
failure to take action to cure the incomplete October 1999 
orthopedic examination, this case is REMANDED for completion 
of the following actions:

1.  The RO must notify the veteran that 
it has been unable to secure the records 
of his private physician, briefly explain 
the efforts VA has already made to obtain 
those records and describe any further 
action ("reasonable efforts") which VA 
will take.  See Act, Pub. L. No. 106-475, 
114 Stat. 2096, sec. 3(a) (to be codified 
at 38 U.S.C. § 5103-5103A).  The notice 
should indicate to the veteran any 
responsibility which he bears for 
obtaining the records, and any 
consequence of failing to provide them.

2.  The RO should arrange for the veteran 
to undergo a further examination by a 
specialist in orthopedics.  It is 
imperative that the examiner review a 
copy of this REMAND and the veteran's 
medical records in his claims file.  The 
examiner should determine the current 
nature and extent of the veteran's low 
back disability.  Specifically, the 
examiner should determine (1) the 
clinical manifestations of the veteran's 
low back disability which are 
attributable to muscle strain/disc 
herniation and (2) the resultant 
functional loss.  All indicated 
diagnostic studies should be performed. 

In accordance with DeLuca v. Brown, 8 
Vet.App. 202 (1995), the orthopedic 
examination report should cover: (1) any 
weakened movement, including weakened 
movement against varying resistance, (2) 
excess fatigability with use, (3) 
incoordination, (4) painful motion or 
pain with use, and (5) provide an opinion 
as to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the 
orthopedic examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during the flare-ups, and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature of 
any additional disability during a flare-
up, that fact should be stated.

2.  Upon receipt of the examination 
report, the RO should review it for 
completeness, and, if the questions posed 
to the examiner in this Remand have not 
been answered in full, corrective action 
should be taken immediately.

The purpose of this REMAND is to obtain additional 
information, and to ensure that all due process requirements 
are met.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
he desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The RO is reminded that remands confer on claimants a right 
to compliance with the remand instructions, as a matter of 
law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03. 


		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


